Exhibit 10.3

2015 Payable in Shares

Non-U.S.

ARMSTRONG WORLD INDUSTRIES, INC.

2011 LONG-TERM INCENTIVE PLAN

TIME-BASED RESTRICTED STOCK UNIT GRANT

TERMS AND CONDITIONS

1. Grant.

(a) Subject to the terms set forth below, Armstrong World Industries, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) an award of
time-based restricted stock units (the “Time-Based Units”) as specified in the
2015 Long-Term Time-Based Restricted Stock Unit Grant letter to which these
Grant Conditions relate (the “Grant Letter”). The “Date of Grant” is
%%OPTION_DATE,’Month DD, YYYY’%-%. The Time-Based Units are Stock Units with
respect to common stock of the Company (“Company Stock”).

(b) The Time-Based Units shall be vested and payable in accordance with the
schedule set forth below, if and to the extent the terms of the Grant Letter and
these Grant Conditions are met.

(c) These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letter. This grant is made under the Armstrong World Industries, Inc. 2011
Long-Term Incentive Plan (the “Plan”). Any terms not defined herein shall have
the meanings set forth in the Plan.

2. Vesting.

(a) Except as provided in Sections 3 and 4 below, the Time-Based Units shall
vest on the following dates, if the Grantee continues to be employed by the
Company or its subsidiaries or affiliates (collectively, the “Employer”) on the
applicable dates below (each individually, a “Vesting Date”):

 

Vesting Date

   Time-Based Units
Vesting  

%%VEST_DATE_PERIOD1,’Month DD, YYYY’%-% (the “First Vesting Date”)

     33.33 % 

%%VEST_DATE_PERIOD2,’Month DD, YYYY’%-% (the “Second Vesting Date”)

     33.33 % 

%%VEST_DATE_PERIOD3,’Month DD, YYYY’%-% (the “Third Vesting Date”)

     33.34 % 

(b) The vesting of the Time-Based Units is cumulative, but shall not exceed 100%
of the Time-Based Units. If the foregoing schedule would produce fractional
units, the number of Time-Based Units vesting shall be rounded up to the nearest
whole unit, but not in excess of 100% of the Time-Based Units.



--------------------------------------------------------------------------------

3. Termination of Employment.

(a) Except as described below, if the Grantee ceases to be employed by the
Employer for any reason prior to the Third Vesting Date, the unvested Time-Based
Units shall be forfeited as of the termination date and shall cease to be
outstanding.

(b) Subject to Section 4 below, if, prior to the Third Vesting Date, the Grantee
ceases to be employed by the Employer (x) on account of death or Long-Term
Disability (as defined below), or (y) after ten months following the Date of
Grant, on account of “55 / 5” Rule Termination (as defined below) or Involuntary
Termination (as defined below) (each, a “Qualifying Termination”), the Grantee
shall vest in a pro-rated portion of the outstanding Time-Based Units in
accordance with this Section 3(b), provided such vesting does not result in a
violation of any age discrimination or other applicable law:

(i) If the Grantee’s Qualifying Termination occurs prior to the First Vesting
Date, the Grantee shall vest in a pro rata portion of the Time-Based Units, as
follows: (A) the number of Time-Based Units that would have vested on the First
Vesting Date had the Grantee been employed by the Employer on the First Vesting
Date, multiplied by a fraction, the numerator of which is the number of calendar
months that elapsed during the period from the Date of Grant through the
Qualifying Termination date, and the denominator of which is 12, plus (B) the
number of Time-Based Units that would have vested on the Second Vesting Date had
the Grantee been employed by the Employer on the Second Vesting Date multiplied
by a fraction, the numerator of which is the number of calendar months that
elapsed during the period from the Date of Grant through the Qualifying
Termination date, and the denominator of which is 24, plus (C) the number of
Time-Based Units that would have vested on the Third Vesting Date had the
Grantee been employed by the Employer on the Third Vesting Date multiplied by a
fraction, the numerator of which is the number of calendar months that elapsed
from the Date of Grant through the Qualifying Termination date, and the
denominator of which is 36, rounded up to the nearest whole unit.

(ii) If the Grantee’s Qualifying Termination occurs on or after the First
Vesting Date and before the Second Vesting Date, the Grantee shall vest in the
Time-Based Units as follows: (A) the number of Time-Based Units that would have
vested on the Second Vesting Date had the Grantee been employed by the Employer
on the Second Vesting Date multiplied by a fraction, the number of calendar
months that elapsed from the Date of Grant through the Qualifying Termination
date, and the denominator of which is 24, plus (B) the number of Time-Based
Units that would have vested on the Third Vesting Date had the Grantee been
employed by the Employer on the Third Vesting Date multiplied by a fraction, the
numerator of which is the number of calendar months that elapsed from the Date
of Grant through the Qualifying Termination date, and the denominator of which
is 36, rounded up to the nearest whole unit.

(iii) If the Grantee’s Qualifying Termination occurs on or after the Second
Vesting Date and before the Third Vesting Date, the Grantee shall vest in the
number of Time-Based Units that would have vested on the Third Vesting Date had
the Grantee been employed by the Employer on the Third Vesting Date multiplied
by a fraction, the numerator of which is the number of calendar months that
elapsed from the Date of Grant through the Qualifying Termination date, and the
denominator of which is 36, rounded up to the nearest whole unit.

 

2



--------------------------------------------------------------------------------

(c) For purposes of the calculations in Section 3(b), the number of calendar
months during the period from the Date of Grant through the Qualifying
Termination date will be calculated as the number of calendar months in the
period starting with (i) the first calendar month following the month in which
the Date of Grant occurs through (ii) the calendar month in which the Qualifying
Termination date occurs, with such final calendar month counting as a full
month. The pro-rated Time-Based Units shall be paid within 60 days after the
Grantee’s termination date, as described in Section 6. The unvested Time-Based
Units, if any, shall be forfeited as of the termination date and shall cease to
be outstanding.

(d) If the Grantee ceases to be employed by the Employer on account of Cause (as
defined below), any unpaid Time-Based Units (vested or unvested) shall be
forfeited as of the termination date and shall cease to be outstanding.

4. Change in Control Involuntary Termination. Subject to Section 14 of the Plan,
and notwithstanding Section 3 above, if the Grantee has an Involuntary
Termination upon or within two years after a Change in Control, and prior to the
Third Vesting Date, the Grantee’s outstanding Time-Based Units shall become
fully vested and shall be paid within 60 days after such Involuntary
Termination, as described in Section 6. Notwithstanding the foregoing provisions
of this Section 4, if the Grantee has a change in control agreement in effect
with the Company, the terms of the change in control agreement and not the
foregoing sentence shall govern the vesting and payment of the Time-Based Units
in the event of termination of employment upon, after or in connection with a
Change in Control, to the extent that such change in control agreement conflicts
with the terms of these Grant Conditions.

5. Definitions. For purposes of these Grant Conditions and the Grant Letter:

(a) “‘55 / 5’ Rule Termination” shall mean the Grantee’s termination of
employment other than for Cause after the Grantee has attained age 55 and has
completed five years of service with the Employer.

(b) “Cause” shall mean any of the following, as determined in the sole
discretion of the Employer: (i) commission of a felony or a crime involving
moral turpitude; (ii) fraud, dishonesty, misrepresentation, theft or
misappropriation of funds with respect to the Employer; (iii) violation of the
Employer’s Code of Conduct or employment policies, as in effect from time to
time; (iv) breach of any written noncompetition, confidentiality or
nonsolicitation covenant of the Grantee with respect to the Employer; or
(v) gross negligence or misconduct in the performance of the Grantee’s duties
with the Employer.

(c) “Involuntary Termination” shall mean the Employer’s termination of the
Grantee’s employment other than for Cause.

(d) “Long-Term Disability” shall mean the Grantee is receiving long-term
disability benefits under the Employer’s long-term disability plan.

 

3



--------------------------------------------------------------------------------

6. Payment. When Time-Based Units vest, shares of Company Stock equal to the
number of vested Time-Based Units shall be issued to the Grantee within 60 days
after the applicable vesting date, subject to applicable withholding for Taxes
(as defined below). Any fractional shares will be rounded up to the nearest
whole share. Notwithstanding any provision of the Plan, the Grant Letter or
these Grant Conditions to the contrary, the Time-Based Units shall be settled in
shares of Company Stock only.

7. Dividend Equivalents. Dividend Equivalents shall accrue with respect to
Time-Based Units and shall be payable subject to the same vesting terms and
other conditions as the Time-Based Units to which they relate. Dividend
Equivalents shall be credited on the Time-Based Units when dividends are
declared on shares of Company Stock from the Date of Grant until the payment
date for the vested Time-Based Units. The Company will keep records of Dividend
Equivalents in a non-interest bearing cash account for the Grantee. No interest
will be credited to any such account. Vested Dividend Equivalents shall be paid
in cash at the same time and subject to the same terms as the underlying vested
Time-Based Units. If and to the extent that the underlying Time-Based Units are
forfeited, all related Dividend Equivalents shall also be forfeited.

8. Delivery of Shares. The Company’s obligation to deliver shares upon the
vesting of the Time-Based Units shall be subject to applicable laws, rules and
regulations and also to such approvals by governmental agencies as may be deemed
appropriate to comply with relevant securities laws and regulations.

9. No Shareholder Rights. No shares of Company Stock shall be issued to the
Grantee on the Date of Grant, and the Grantee shall not be, nor have any of the
rights or privileges of, a shareholder of the Company with respect to any
Time-Based Units.

10. No Right to Continued Employment. The grant of Time-Based Units shall not
confer upon the Grantee any right to continued employment with the Employer or
interfere with the right of the Employer to terminate the Grantee’s employment
at any time.

11. Incorporation of Plan by Reference. The Grant Letter and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Management Development and
Compensation Committee (the “Committee”) shall be conclusive upon any question
arising hereunder. The Grantee’s receipt of the Time-Based Units constitutes the
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, the Grant Letter, these Grant Conditions, and the
Time-Based Units shall be final and binding on the Grantee and any other person
claiming an interest in the Time-Based Units.

12. Withholding Taxes.

(a) The Employer shall have the right, and the Grantee hereby authorizes the
Employer, to deduct from all payments made hereunder and from other compensation
an amount equal to the federal (including FICA), state, local and foreign taxes,
social insurance, payroll tax, contributions, payment on account obligations or
other amounts required by law to be collected, withheld or accounted for with
respect to the Time-Based Units (the “Taxes”). The Employer

 

4



--------------------------------------------------------------------------------

will withhold shares of Company Stock payable hereunder to satisfy the
withholding obligation for Taxes on amounts payable in shares, unless the
Grantee provides a payment to the Employer to cover such Taxes, in accordance
with procedures established by the Committee. The share withholding amount shall
not exceed the Grantee’s minimum applicable withholding amount for Taxes.

(b) Regardless of any action the Employer takes with respect to any such Taxes,
the Grantee acknowledges that the ultimate liability for all such Taxes legally
due by the Grantee is and remains the Grantee’s responsibility and may exceed
the amount actually withheld by the Employer. The Grantee further acknowledges
that the Employer (i) makes no representations or undertakings regarding the
treatment of any Taxes in connection with any aspect of the Time-Based Units,
including the grant, vesting or settlement of the Time-Based Units and the
subsequent sale of any shares of Company Stock acquired at settlement and the
receipt of any Dividend Equivalents; and (ii) does not commit to structure the
terms of the grant or any aspect of the Time-Based Units to reduce or eliminate
the Grantee’s liability for Taxes. Further, if the Grantee has become subject to
tax in more than one jurisdiction between the date of grant and the date of any
relevant taxable event, the Grantee acknowledges that the Employer (or the
Grantee’s former employer, as applicable) may be required to collect, withhold
or account for Taxes in more than one jurisdiction.

13. Company Policies. All amounts payable under the Grant Letter and these Grant
Conditions shall be subject to any applicable clawback or recoupment policies,
share trading policies and other policies that may be implemented by the
Company’s Board of Directors from time to time.

14. Assignment. The Grant Letter and these Grant Conditions shall bind and inure
to the benefit of the successors and assignees of the Company. The Grantee may
not sell, assign, transfer, pledge or otherwise dispose of the Time-Based Units,
except to a successor grantee in the event of the Grantee’s death.

15. Section 409A. The Grant Letter and these Grant Conditions are intended to
comply with section 409A of the Code or an exemption, consistent with
Section 20(h) of the Plan.

16. Successors. The provisions of the Grant Letter and these Grant Conditions
shall extend to any business that becomes a successor to the Company or its
subsidiaries or affiliates on account of a merger, consolidation, sale of
assets, spinoff or similar transaction with respect to any business of the
Company or its subsidiaries or affiliates with which the Grantee is employed,
and if this grant continues in effect after such corporate event, references to
the “Company or its subsidiaries or affiliates” or the “Employer” in the Grant
Letter and these Grant Conditions shall include the successor business and its
affiliates, as appropriate. In that event, the Company may make such
modifications to the Grant Letter and these Grant Conditions as it deems
appropriate to reflect the corporate event.

17. Governing Law. The validity, construction, interpretation and effect of the
Grant Letter and these Grant Conditions shall be governed by, and determined in
accordance with, the applicable laws of the Commonwealth of Pennsylvania,
excluding any conflicts or choice of law rule or principle.

 

5



--------------------------------------------------------------------------------

18. No Entitlement or Claims for Compensation. In connection with the acceptance
of the grant of the Time-Based Units under the Grant Letter and these Grant
Conditions, the Grantee acknowledges the following:

(a) the Plan is established voluntarily by the Company, the grant of the
Time-Based Units under the Plan is made at the discretion of the Committee and
the Plan may be modified, amended, suspended or terminated by the Company at any
time;

(b) the grant of the Time-Based Units under the Plan is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Time-Based Units, or benefits in lieu of them, even if Time-Based Units have
been granted repeatedly in the past;

(c) all decisions with respect to future grants of Time-Based Units, if any,
will be at the sole discretion of the Committee;

(d) the Grantee is voluntarily participating in the Plan;

(e) the Time-Based Units and any shares of Company Stock acquired under the Plan
are extraordinary items that do not constitute compensation of any kind for
services of any kind rendered to the Employer (including, as applicable, the
Grantee’s employer) and which are outside the scope of the Grantee’s employment
contract, if any;

(f) the Time-Based Units and any shares of Company Stock acquired under the Plan
are not to be considered part of the Grantee’s normal or expected compensation
or salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, payment in lieu of notice, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(g) the Time-Based Units and the shares of Company Stock subject to the award
are not intended to replace any pension rights or compensation;

(h) the grant of Time-Based Units and the Grantee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Employer;

(i) the future value of the underlying shares of Company Stock is unknown and
cannot be predicted with certainty. If the Grantee vests in the Time-Based Units
and receives shares of Company Stock, the value of the acquired shares may
increase or decrease. The Grantee understands that the Company is not
responsible for any foreign exchange fluctuation between the United States
Dollar and the Grantee’s local currency that may affect the value of the
Time-Based Units or the shares of Company Stock; and

(j) the Grantee shall have no rights, claim or entitlement to compensation or
damages as a result of the Grantee’s cessation of employment (for any reason
whatsoever, whether or not in breach of contract or local labor law or the terms
of the Grantee’s employment agreement, if any), insofar as these rights, claim
or entitlement arise or may arise from the Grantee’s ceasing to have rights
under or be entitled to receive shares of Company Stock under or ceasing to have
the opportunity to participate in the Plan as a result of such cessation or loss
or diminution in value of the Time-Based Units or any of the shares of Company
Stock acquired thereunder as a

 

6



--------------------------------------------------------------------------------

result of such cessation, and the Grantee irrevocably releases the Employer from
any such rights, entitlement or claim that may arise. If, notwithstanding the
foregoing, any such right or claim is found by a court of competent jurisdiction
to have arisen, then the Grantee shall be deemed to have irrevocably waived the
Grantee’s entitlement to pursue such rights or claim.

19. Data Privacy.

(a) The Grantee hereby explicitly and unambiguously consents to the collection,
systematization, accumulation, storage, blocking, destruction, use, disclosure
and transfer, in electronic or other form, of the Grantee’s personal data as
described in these Grant Conditions by and among, as applicable, the Grantee’s
employer, the Company or its subsidiaries or affiliates for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan.

(b) The Grantee understands that the Grantee’s employer, the Company or its
subsidiaries or affiliates, as applicable, hold certain personal information
about the Grantee regarding the Grantee’s employment, the nature and amount of
the Grantee’s compensation and the fact and conditions of the Grantee’s
participation in the Plan, including, but not limited to, the Grantee’s name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company or its subsidiaries or affiliates, details
of all options, awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in the Grantee’s favor, for
the purpose of implementing, administering and managing the Plan (the “Data”).

(c) The Grantee understands that the Data may be transferred, including any
cross-border, transfer to the Company, its subsidiaries and affiliates and, any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Grantee’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country. The Grantee understands that the
Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party. The Grantee understands that the Data will be held
only as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing the Grantee’s local human resources representative. The Grantee
understands, however, that refusing or withdrawing the Grantee’s consent may
affect the Grantee’s ability to participate in the Plan. For more information on
the consequences of refusal to consent or withdrawal of consent, the Grantee
understands that the Grantee may contact the Grantee’s local human resources
representative.

 

7



--------------------------------------------------------------------------------

20. Addendum. Notwithstanding any provisions in these Grant Conditions, the
Time-Based Units shall be subject to any special terms and conditions set forth
in any Addendum to this Agreement for the Grantee’s country. Moreover, if the
Grantee relocates to one of the countries included in the Addendum, the special
terms and conditions for such country will apply to the Grantee, to the extent
the Company determines that the application of such terms and conditions is
necessary for legal or administrative reasons. The Addendum constitutes part of
these Grant Conditions.

*        *        *

 

8



--------------------------------------------------------------------------------

ADDENDUM

ARMSTRONG WORLD INDUSTRIES, INC.

TIME-BASED RESTRICTED STOCK UNIT GRANT

Additional Terms and Conditions and Notifications

This Addendum includes special terms and conditions that govern the Time-Based
Units granted to the Grantee if the Grantee resides in the countries listed
herein. These terms and conditions are in addition to the terms and conditions
set forth in the Grant Conditions. This Addendum may also include information
regarding certain other issues of which the Grantee should be aware with respect
to the Grantee’s participation in the Plan. Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Grant Conditions
(of which this Addendum is a part) and the Plan.

Australia

(a) The Grant Letter and Grant Conditions have been prepared for the purpose of
providing general information, without taking account of the Grantee’s
objectives, financial situation or needs. The Grantee should, before making any
decisions, consider the appropriateness of the information in the Grant Letter
and Grant Conditions, and seek professional advice, having regard to the
Grantee’s objectives, financial situation and needs.

(b) The Company is not licensed to provide financial product advice in Australia
in relation to the Time-Based Units and recommends that the Grantee read the
Plan, the Grant Letter and the Grant Conditions in full before making a decision
to be granted Time-Based Units. There is no cooling-off regime in Australia that
applies in respect of the grant of Time-Based Units.

(c) If the Grantee acquires shares of Company Stock under the Plan and offers
such shares for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law. The Grantee should
obtain legal advice on disclosure obligations prior to making any such offer.

Netherlands

The Grantee should be aware of the Dutch insider trading rules, which may impact
the sale of shares of Company Stock acquired under the Time-Based Units. In
particular, the Grantee may be prohibited from effecting certain share
transactions if the Grantee has insider information regarding the Company. Below
is a discussion of the applicable restrictions. The Grantee is advised to read
the discussion carefully to determine whether the insider rules apply to the
Grantee. If it is uncertain whether the insider rules apply, the Company
recommends that the Grantee consult with his or her personal legal advisor.
Please note that the Company cannot be held liable if the Grantee violates the
Dutch insider rules. The Grantee is responsible for ensuring compliance with
these rules.

 

9



--------------------------------------------------------------------------------

By entering into this Agreement and participating in the Plan, the Grantee
acknowledges having read and understood the notification below and acknowledges
that it is his or her own responsibility to comply with the Dutch insider
trading rules, as discussed herein.

PROHIBITION AGAINST INSIDER TRADING.

Dutch securities laws prohibit insider trading. Under Article 5.56 of the Dutch
Financial Supervision Act, anyone who has “inside information” related to the
Company is prohibited from effectuating a transaction in securities in or from
the Netherlands. “Inside information” is knowledge of specific information
concerning the issuer to which the securities relate that is not public and
which, if published, would reasonably be expected to affect the share price,
regardless of the actual effect on the price. The insider could be any employee
of the Company or an affiliate in the Netherlands who has inside information as
described above.

Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch affiliate may have inside information and
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when he or she had such inside information

 

10